DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 6 February 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-10 are pending for examination.
Claims 3-9 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 6 February 2020.
Amendments to the drawings have not been submitted with the amendment filed 6 February 2020.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 6 February 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
11 (bale, page 14, line 32); and
102 (bale chamber rollers, page 15, line 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the detailed description: 
“46” (figs. 1 and 2);
“1” (figs. 3-7); 
“110” (fig. 3); and
“126” (fig. 3).  
The drawings are objected to because figs. 4-6 appear to show the same configuration of the elements labeled as the stretching roller 119 and the braking mechanism 121, while the brief drawing description states that the elements are to be arranged in different configurations.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to page 3, lines 27-29.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: the written description fails to provide a detailed description of the subject matter of fig. 5.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: the written description makes use of inconsistent terminology: braking roller is used as well as stretching roller to describe the same element; and braking apparatus, braking mechanism and braking roller are used to describe the same element.  Appropriate correction is required.
The disclosure is objected to because at:
 page 15, line 21, “braking roller 121” should be changed to --braking mechanism 121--;
Page 16, line 4, “roll of binding material 121” should be changed to --roll of binding material 117--; and
Page 17, line 13, the expression “primary braking apparatus is removed from the stretching roller locates,” is awkwardly written and should be revised.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  the recitation in lines 10-12 of claim 1 “the control system is configured to switch the feeding operation in response to a binding material parameter reaching a predetermined parameter value, the binding material provided for wrapping a bale formed in the main bale forming chamber” is predicated on a step of near-finishing or near-completing of the forming of a bale within the main bale forming chamber, but such has not been established and thus “wrapping a bale formed in the main bale forming chamber” makes no sense.  
The feeding being switched from the prechamber to the main bale chamber cannot occur without first having a completed or nearly completed bale within the main forming chamber to be wrapped with the binding material.  It would appear that the switch in the feeding from the prechamber to the main chamber would occur when a previously formed bale is done or nearly done being wrapped.
The method claim fails to set forth essential steps of forming a bale in the main bale forming chamber and wrapping the formed bale in the main bale forming chamber, in order to give an meaning to “a binding material parameter reaching a predetermined parameter value.”
Additionally, the claim fails to set forth an essential step of determining, measuring, or sensing the parameter in such a manner that the control system is made aware of the predetermined parameter value occurring or being achieved.
Based on a review of the written description it would appear from page 6, line 34 through page 7, line 22 that it is desired to switch the feeding from the main bale forming chamber to the prechamber.  This is a sequence which is the opposite from that which is claimed.  Attention is especially directed to the recitations that “crop may be switched from the main bale forming chamber to the prechamber with a moveable plate in a crop channel” and “When a preselected length of binding material has entered the main bale forming chamber, the processor may signal to the control system to move the crop to the prechamber.”
Claims 2-9 depend from claim 1, and are likewise rejected under 35 USC 112(b).
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: claim 10 fails to set forth any structure that would allow for the determining, measuring, or sensing of the parameter in such a manner that the control system is made aware of the predetermined parameter value occurring or being achieved.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each set forth recitations with regard to when switching is to occur.  Each claim is considered to be vague and indefinite because it is unclear from the claim language how the control system is configured to switch the feeding when the formation of a bale has not been positively recited in either claim, the wrapping of a finished or nearly finished bale has not been positively recited in either claim.  The recitation in each claim “configured to switch the feeding operation in response to a binding material parameter reaching a predetermined value” is ambiguous since each claim fails to positively recite any step or structure which would allow for the determining of the “reaching a predetermined value” to be established.  Finally, since each claim sets forth switching of the feeding from the prechamber to the main bale forming chamber in response to a binding material parameter reaching a predetermined parameter value, but does not clearly link or establish how such is determined, each claim is deemed to be indefinite.
Claims 2 and 3 are deemed to be ambiguous since the claims recite switching the feeding operation when the binding material reaches a predetermined location or value related to the circumference of the bale formed or of the main bale forming chamber, but each claim fails to positively recite a step of wrapping a formed bale within the main bale forming chamber with the binding material.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Duplicate Claims - Objection
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 4 and 5 are deemed to be duplicative since the only difference between the two claims is the use of the word “as” in claim 4 and the use of the work “when” in claim 5.  Each claim appears to be of the same scope and thus one of the claims should be canceled or the dependence changed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse et al. (US 4656812) (hereinafter Busse).
Regarding claim 1, the Busse reference discloses a method for operating a round baler (fig. 1 and title), comprising: 
providing a nonstop baler type machine (paragraph bridging col. 1 and 2, “continuously supplied product stream for forming a new bale”); 
controlling a feeding mechanism (transporting drum 25) for feeding of crop (product 2) into a prechamber (prechamber 19 with a front wall 20) and a main bale forming chamber (winding chamber 1) by a control system (central control device, paragraph bridging col. 3 and 4) of the baler;
in a feeding operation, feeding (using pickup drum 3 and a “feeder 4” seen in fig. 1) the crop (2) through a first feeding channel (formed between front wall 20 and turnable portion 17) into the prechamber (19); and 
switching the feeding operation by the control system, thereby, stopping feeding the crop (2) into the prechamber (19) and starting feeding (by using pickup drum3 and “feeder 4” in fig. 1 and transporting drum 25) the crop (2) through a second feeding channel (supply gap 5) into a main bale forming chamber (1) of the baler; 
wherein the control system is configured to switch the feeding operation in response to a binding material (binding material 12) parameter reaching a predetermined parameter value (the binding material counter 13 and the central control device determine the location of the binding material on the circumference of the bale - the location or length of binding material fed may be read as the “parameter value” and the predetermined parameter value may be read as when the binding material as the “During the opening movement the wrapping material after approximately 5 revolutions of the counter after the beginning of the opening movement is cut off. The bale is turned over further 90°” in timed sequence with “Before the closing movement is approximately finished, it turns on again the transporting drum 25 so that the product which is continuously supplied and intermediately stored in the prechamber 19 can be transported into the winding chamber.”), the binding material (12) provided for wrapping a bale formed in the main bale forming chamber (1).  
The Busse reference would teach a skilled artisan that the switch of the feeding of crop material by stopping the feeding into the prechamber 19 and resuming feeding into the main chamber 1 occurs “in response to the binding material parameter” (its fed length as measured by the counter 13, or its location on the circumference of the bale) reaching a predetermined parameter value (the location of the binding material triggers the stopping of the feed of the binding material which then triggers the switch of the feeding of crop material by stopping the feeding into the prechamber and resuming the feeding into the main chamber).
Regarding claim 2, the Busse reference discloses the method according to claim 1, wherein the control system (central control device) is configured to switch the feeding operation when the binding material (12) reaches a predetermined location between 0 and 360 degrees on the circumference of the bale formed in the main bale forming chamber (col. 3, line 19-47).
Regarding claim 3, the Busse reference discloses the method according to claim 1, wherein the control system (central control device) is configured to switch the feeding operation when the binding material (12) reaches a predetermined value corresponding to a point in the circumference of the main bale forming chamber (col. 3, line 19-47, with the point in the circumference of the main bale forming chamber being read as corresponding to where the binding material is located on the circumference of the bale).
Regarding claim 4, the Busse reference discloses the method according to claim 1, wherein the control system (central control device) is configured to switch the feeding operation as the binding material (12) is wrapping the bale formed in the main bale forming chamber (as the bale is turned over further 90°, the cut-off tail portion of the binding material 12 will be wrapped on the bale, and thus the switching is triggered as the bale is being wrapped).
Regarding claim 5, the Busse reference discloses the method according to claim 1, wherein the control system (central control device) is configured to switch the feeding operation when the binding material (12) is wrapping the bale formed in the main bale forming chamber (as the bale is turned over further 90°, the cut-off tail portion of the binding material 12 will be wrapped on the bale, and thus the switching is triggered when the bale is being wrapped).
Regarding claim 6, the Busse reference discloses the method according to claim 1, wherein the control system (central control device) is configured to determine the length of the binding material wrapped around the bale (by the use of the counter 13 measuring the number of revolutions), and switch the feeding operation when the length of the binding material wrapped around the bale reaches a specific length (this is implicit in the operation in that the central control device for it to know the location in degrees of the binding material on the circumference of the bale in the winding chamber, see fig. 2).
Regarding claim 7, the Busse reference discloses the method according to claim 1, further comprising stopping the crop from entering the main bale forming chamber at a predetermined value of a binding cycle for wrapping the bale by the binding material (“During the further rotation of the bale, the front end of the wrapping material is entrained and reaches after further 15 revolutions of the counter the supply gap 5. At this time point, in which the bale is wrapped by the wrapping material over approximately 270.degree., the transporting drum 25 is stopped …”); and covering the binding material by a volume of the crop (after stopping of the feeding, any crop material located between the transporting drum 25 and the bale will cover the binding material).
Regarding claim 8, the Busse reference discloses the method according to claim 1, wherein the binding material (12) provided as at least one of a plastic binding material and a sheet material (col. 1, lines 8 and 9, “a wrapping material in form of foil, net and the like” with “foil” being understood by a skilled artisan to be a sheet material).
Regarding claim 9, the Busse reference discloses the method according to claim 1, further comprising switching the feeding operation by switching a moveable plate (turnable portion 17 seen in fig. 1) in a crop channel.
Regarding claim 10, the Busse reference discloses round baler (fig. 1), comprising:
a prechamber (19); a main bale forming chamber (1); 
a first feed channel (formed between front wall 20 and turnable portion 17) configured to feed crop into the prechamber (19); 
a second feed channel (supply gap 5) configured to feed the crop into the main bale forming chamber (1); and 
a control system (central control device); 
wherein the control system is configured to:
switch a feeding operation for feeding crop into the prechamber and, after stopping feeding of the crop into the prechamber, starting feeding the crop into a main bale forming chamber (col. 3, line 7-47); and 
apply the switching in response to a binding material parameter reaching a predetermined parameter value (the binding material counter 13 and the central control device determine the location of the binding material on the circumference of the bale - the location or length of binding material fed may be read as the “parameter value” and the predetermined parameter value may be read as when the binding material as the “During the opening movement the wrapping material after approximately 5 revolutions of the counter after the beginning of the opening movement is cut off. The bale is turned over further 90°” in timed sequence with “Before the closing movement is approximately finished, it turns on again the transporting drum 25 so that the product which is continuously supplied and intermediately stored in the prechamber 19 can be transported into the winding chamber.”), the binding material (12) provided for wrapping a bale formed in the main bale forming chamber (1).  
The Busse reference would teach a skilled artisan that the switch of the feeding of crop material by stopping the feeding into the prechamber 19 and resuming feeding into the main chamber 1 occurs “in response to the binding material parameter” (its fed length as measured by the counter 13, or its location on the circumference of the bale) reaching a predetermined parameter value (the location of the binding material triggers the stopping of the feed of the binding material which then triggers the switch of the feeding of crop material by stopping the feeding into the prechamber and resuming the feeding into the main chamber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show round balers and method of wrapping round bales.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 May 2022